 



EXHIBIT 10.1
INDEMNITY AGREEMENT
     THIS AGREEMENT is made and entered into effective as of the ___day of ___,
by and between Elcom International, Inc., a Delaware corporation (the
“Corporation”), and ___(“Indemnitee”), a Director [Executive Officer] of the
Corporation.
     WHEREAS, it is essential to the Corporation to retain and attract as
Directors [Executive Officers] the most capable persons available; and
     WHEREAS, the substantial increase in corporate litigation subjects
directors and officers to expensive litigation risks at the same time that the
availability of directors’ and officers’ liability insurance has been severely
limited; and
     WHEREAS, it is now the express policy of the Corporation to indemnify its
Directors [Executive Officers] so as to provide them with the maximum possible
protection permitted by law; and
     WHEREAS, in addition, because the statutory indemnification provisions of
the Delaware General Corporation Law expressly provide that they are
non-exclusive, it is the policy of the Corporation to indemnify Directors and
Executive Officers of the Corporation who have entered into settlements of
derivative suits provided they have not breached the applicable statutory
standard of conduct; and
     WHEREAS, Indemnitee does not regard the protection available under the
Corporation’s Certificate of Incorporation and insurance, if any, as totally
adequate in the present circumstances, and considers it necessary and desirable
to his continued service as a Director [Executive Officer] to have maximum
protection, and the Corporation desires Indemnitee to serve in such capacity;
and
     WHEREAS, the Delaware General Corporation Law provides that indemnification
of the Directors and Executive Officers of the Corporation may be authorized by
agreement, and the Corporation’s Certificate of Incorporation provides that
indemnification provided thereunder is not to be deemed exclusive, and therefore
contracts of this nature may be entered into between the Corporation and
Indemnitee with respect to indemnification of Indemnitee as a Director
[Executive Officer] of the Corporation.
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
adequacy of which is hereby acknowledged, the Corporation and Indemnitee do
hereby agree as follows:
     1.    Agreement to Serve; Acknowledgement Thereof. Indemnitee agrees to
serve or continue to serve as a Director [Executive Officer] of the Corporation
for so long as he is

1



--------------------------------------------------------------------------------



 



duly elected or appointed or until such time as he tenders his resignation in
writing or is otherwise terminated or properly removed from office.
     The Corporation expressly confirms and agrees that it has entered into this
agreement and assumed the obligations imposed on the Corporation hereby in order
to induce Indemnitee to continue to serve as a Director [Executive Officer] of
the Corporation, and acknowledges that Indemnitee is relying upon this agreement
in continuing in such capacity.
     2.    Definitions. As used in this Agreement:

(a)   The term “Proceeding” shall include any threatened, pending, or completed
action, suit or proceeding, whether brought by or in the right of the
Corporation or otherwise and whether of a civil, criminal, administrative or
investigative nature, in which Indemnitee may be or may have been involved as a
party or otherwise, by reason of the fact that Indemnitee is or was a Director
[Executive Officer] of the Corporation, by reason of any action taken by him or
of any inaction on his part while acting as such a Director [Executive Officer],
or by reason of the fact that he is or was serving at the request of the
Corporation as a director, partner, trustee, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise; in
each case whether or not he is acting or serving in any such capacity at the
time any liability or expense is incurred for which indemnification or
reimbursement can be provided under this Agreement.

(b)   The term “Expenses” shall include, without limitation, expenses of
investigations, judicial or administrative proceedings or appeals, attorney’s
fees and disbursements and any expenses of establishing a right to
indemnification under Paragraph 9 of this Agreement, but shall not include the
amount of judgments, fines or penalties against or settlements paid by
Indemnitee.

(c)   References to “other enterprise” shall include, without limitation,
employee benefit plans; references to “fines” shall include, without limitation,
any excise tax assessed with respect to any employee benefit plan; references to
“serving at the request of the Corporation” shall include, without limitation,
any service as a Director [Executive Officer] of the Corporation which imposes
duties on, or involves services by, such Director [Executive Officer] with
respect to an employee benefit plan, its participants or beneficiaries; and a
person who acted in good faith and in a manner he reasonably believed to be in
the best interests of the participants and beneficiaries of an employee benefit
plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Corporation” as referred to in this Agreement.

     3.    Indemnity in Third-Party Proceedings. The Corporation shall indemnify
Indemnitee and Indemnitee’s spouse (if any) in accordance with the provisions of
this Paragraph 3 if Indemnitee is a party to or threatened to be made a party to
or otherwise involved in any Proceeding (other than a Proceeding by or in the
right of the Corporation to procure a judgment in its favor) by reason of the
fact that Indemnitee is or was a Director [Executive Officer] of the
Corporation, or is or was serving at the request of the Corporation as a
director, partner, trustee, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against all Expenses,
judgments, settlements, fines and penalties, actually and reasonably incurred by

2



--------------------------------------------------------------------------------



 



Indemnitee or his spouse (if any) in connection with the defense or settlement
of such Proceeding, but only if Indemnitee acted in good faith and in a manner
which he reasonably believed to be in or not opposed to the best interests of
the Corporation and, in the case of a criminal proceeding, had no reasonable
cause to believe that his conduct was unlawful. The termination of any such
Proceeding by judgment, order of court, settlement, conviction or upon a plea of
nolo contendere, or its equivalent, shall not, of itself, create a presumption
that Indemnitee did not act in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interests of the Corporation, and
with respect to any criminal proceeding, that such person had reasonable cause
to believe that his conduct was unlawful. Notwithstanding anything contained
herein to the contrary, except as is provided in the final paragraph of
Paragraph 9 hereof, the Corporation shall not be required hereby to indemnify
Indemnitee with respect to any Proceeding against the Corporation that was
initiated, directly or indirectly, by the Indemnitee.
     4.    Indemnity for Expenses in Proceedings By Or In the Right of the
Corporation. The Corporation shall indemnify Indemnitee and Indemnitee’s spouse
(if any) in accordance with the provisions of this Paragraph 4 if Indemnitee is
a party to or threatened to be made a party to or otherwise involved in any
Proceeding by or in the right of the Corporation to procure a judgment in its
favor by reason of the fact that Indemnitee is or was a Director [Executive
Officer] of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, partner, trustee, employee, or agent of
another corporation, partnership, joint venture, trust or other enterprise,
against all Expenses actually and reasonably incurred by Indemnitee or his
spouse (if any) in connection with the defense or settlement of such Proceeding,
but only if he acted in good faith and in a manner which he reasonably believed
to be in or not opposed to the best interests of the Corporation, except that no
indemnification for Expenses shall be made under this Paragraph 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Corporation, unless and only to the extent that any court in which
such Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such expenses as
such court shall deem proper. Notwithstanding anything contained herein to the
contrary, except as is provided in the final paragraph of Paragraph 9 hereof,
the Corporation shall not be required hereby to indemnify Indemnitee with
respect to any Proceeding against the Corporation that was initiated, directly
or indirectly, by the Indemnitee.
     5.    Indemnity for Amounts Paid in Settlement in Proceedings By Or In the
Right of the Corporation. The Corporation shall indemnify Indemnitee and
Indemnitee’s spouse (if any) in accordance with the provisions of this
Paragraph 5 if Indemnitee is a party to or threatened to be made a party to any
Proceeding by or in the right of the Corporation to procure a judgment in its
favor by reason of the fact that Indemnitee is or was a Director [Executive
Officer] of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, partner, trustee, employee, or agent of
another corporation, partnership, joint venture, trust or other enterprise,
against all amounts actually and reasonably paid in settlement by Indemnitee or
his spouse (if any) in connection with any such Proceeding, but only if he acted
in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Corporation. Notwithstanding anything
contained herein to the contrary, except as is provided in the final paragraph
of Paragraph 9 hereof, the Corporation shall not be required hereby to indemnify
Indemnitee with respect to any Proceeding against the Corporation that was
initiated, directly or indirectly, by the Indemnitee. In addition,
notwithstanding anything contained herein to the

3



--------------------------------------------------------------------------------



 



contrary, the Corporation shall not be required hereby to indemnify Indemnitee
with respect to amounts paid in settlement of any claims under Section 16(b) of
the Securities Exchange Act of 1934 for so-called six (6) months “short swing
profits.”
     6.    Indemnification of Expenses of Successful Party. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding or in defense
of any claim, issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.
     7.    Advances of Expenses. Any Expenses incurred by or on behalf of
Indemnitee pursuant to Paragraphs 3 or 4 in any Proceeding shall be paid by the
Corporation in advance upon the written request of Indemnitee if Indemnitee
shall undertake to (a) repay such amount to the extent that it is ultimately
determined that Indemnitee is not entitled to indemnification hereunder, and (b)
reasonably cooperate with the Corporation concerning the action, suit or
proceeding giving rise to the Expenses.
     8.    Right of Indemnitee to Indemnification Upon Application; Procedure
Upon Application. Any indemnification under Paragraphs 3, 4, 5, and 6 shall be
made no later than thirty (30) days after receipt by the Corporation of the
written request of Indemnitee therefor, unless a determination is made within
said thirty (30) day period by (a) the Board of Directors by a majority vote of
a quorum consisting of Directors who were not parties to such Proceeding, or (b)
independent legal counsel, agreed to by the Corporation, in a written opinion
(which counsel shall be appointed if such a quorum is not obtainable), that the
Indemnitee has not met the relevant standards for indemnification set forth in
Paragraphs 3, 4, 5, or 6.
          The right to indemnification or advances as provided by this Agreement
shall be enforceable by Indemnitee in any court of competent jurisdiction. There
shall exist in such action a rebuttable presumption that Indemnitee has met the
applicable standard(s) of conduct and is therefore entitled to indemnification
pursuant to this Agreement, and the burden of proving that the relevant
standards have not been met by Indemnitee shall be on the Corporation. Neither
the failure of the Corporation (including its Board of Directors or independent
legal counsel) prior to the commencement of such action to have made a
determination that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Corporation (including its Board of Directors or
independent legal counsel) that Indemnitee has not met such applicable standard
of conduct, shall (a) constitute a defense to the action, (b) create a
presumption that Indemnitee has not met the applicable standard of conduct, or
(c) otherwise alter the presumption in favor of Indemnitee referred to in the
preceding sentence. Indemnitee’s Expenses reasonably incurred in connection with
successfully establishing his right to indemnification, in whole or in part, in
any such action also shall be indemnified by the Corporation.
     9.    Allowance for Compliance with SEC Requirements. Indemnitee
acknowledges that the Securities and Exchange Commission (“SEC”) has expressed
the opinion that indemnification of directors and officers from liabilities
under the Securities Act of 1933 (“Act”) is against public policy as expressed
in the Act and is, therefore, unenforceable. Indemnitee hereby agrees that it
will not be a breach of this Agreement for the Corporation to undertake with

4



--------------------------------------------------------------------------------



 



the Commission in connection with the registration for sale of any stock or
other securities of the Corporation from time to time that, in the event a claim
for indemnification against such liabilities (other than the payment by the
Corporation of expenses incurred or paid by a Director [Executive Officer] of
the Corporation in the successful defense of any action, suit or proceeding) is
asserted in connection with such stock or other securities being registered, the
Corporation will, unless in the opinion of its legal counsel the matter has been
settled by controlling precedent, submit to a court of competent jurisdiction on
the question of whether or not such indemnification by it is against public
policy as expressed in the Act and will be governed by the final adjudication of
such issue. Indemnitee further agrees that such submission to a court of
competent jurisdiction shall not be a breach of this Agreement.
     10.    Indemnification Hereunder Not Exclusive. The indemnification
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may be entitled under the Certificate of Incorporation or the
By-Laws of the Corporation, any agreement, any vote of stockholders or
disinterested Directors, the General Corporation Law of the State of Delaware,
or otherwise, both as to action in his official capacity and as to action in
another capacity while holding such office.
     The indemnification under this Agreement shall continue as to Indemnitee
even though he may have ceased to be a Director [Executive Officer] and shall
inure to the benefit of the heirs, executors and personal representatives of
Indemnitee.
     11.    Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some
claims, issues or matters, but not as to other claims, issues or matters, or for
some or a portion of the Expenses, judgments, fines or penalties actually and
reasonably incurred by him or amounts actually and reasonably paid in settlement
by him in the investigation, defense, appeal or settlement of any Proceeding,
but not for the total amount thereof, the Corporation shall nevertheless
indemnify Indemnitee for the portion of such claims, issues or matters or
Expenses, judgments, fines, penalties or amounts paid in settlement to which
Indemnitee is entitled.
     12.    Reimbursement to Corporation by Indemnitee; Limitation on Amounts
Paid by Corporation. To the extent Indemnitee has been indemnified by the
Corporation hereunder and later receives payments from any insurance carrier
covering the same Expenses, judgments, fines, penalties or amounts paid in
settlement so indemnified by the Corporation hereunder, Indemnitee shall
immediately reimburse the Corporation hereunder for all such amounts received
from the insurer.
          Notwithstanding anything contained herein to the contrary, Indemnitee
shall not be entitled to recover amounts under this Agreement which, when added
to the amount of indemnification payments made to, or on behalf of, Indemnitee,
under the Certificate of Incorporation or By-Laws of the Corporation, in the
aggregate exceed the Expenses, judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by Indemnitee and/or Indemnitee’s
spouse (if any) (“Excess Amounts”). To the extent the Corporation has paid
Excess Amounts to Indemnitee and/or Indemnitee’s spouse (if any), Indemnitee
shall be obligated to immediately reimburse the Corporation for such Excess
Amounts.

5



--------------------------------------------------------------------------------



 



     13.    Continuation of Rights and Obligations. All rights and obligations
of the Corporation and Indemnitee hereunder shall continue in full force and
effect despite the subsequent amendment or modification of the Corporation’s
Certificate of Incorporation or By-Laws, as such are in effect on the date
hereof, and such rights and obligations shall not be affected by any such
amendment or modification, any resolution of Directors or stockholders of the
Corporation, or by any other corporate action which conflicts with or purports
to amend, modify, limit or eliminate any of the rights or obligations of the
Corporation and/or Indemnitee hereunder.
     14.    Amendment and Modification. This Agreement may only be amended,
modified or supplemented by the written agreement of the Corporation and
Indemnitee.
     15.    Assignment. This Agreement shall not be assigned by the Corporation
or Indemnitee without the prior written consent of the other party thereto,
except that the Corporation may freely assign its rights and obligations under
this Agreement to any subsidiary for whom Indemnitee is serving as a director
and/or officer thereof; provided, however, that no permitted assignment shall
release the assignor from its obligations hereunder. Subject to the foregoing,
this Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, executors,
successors and assigns, including, without limitation, any successor to the
Corporation by way of merger, consolidation and/or sale or disposition of all or
substantially all of the capital stock of the Corporation.
     16.    Saving Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, the
Corporation shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines, penalties and amounts paid in settlement with respect to any Proceeding
to the full extent permitted by any applicable portion of this Agreement that
shall not have been invalidated or by any other applicable law.
     17.    Counterparts. This Agreement may be executed in two or more fully or
partially executed counterparts each of which shall be deemed an original
binding the signer thereof against the other signing parties, but all
counterparts together shall constitute one and the same instrument. Executed
signature pages may be removed from counterpart agreements and attached to one
or more fully executed copies of this Agreement.
     18.    Notice. Indemnitee shall, as a condition precedent to his right to
be indemnified under this Agreement, give to the Corporation notice in writing
as soon as practicable of any claim made against him for which indemnity will or
could be sought under this Agreement. Notice to the Corporation shall be
directed to the Corporation at: Elcom International, Inc., 10 Oceana Way,
Norwood, Massachusetts 02062, Attention: Corporate Secretary (or such other
address as the Corporation shall designate in writing to Indemnitee). Notice
shall be deemed received three days after the date postmarked if sent by prepaid
mail, properly addressed.
     19.    Applicable Law. All matters with respect to this Agreement,
including, without limitation, matters of validity, construction, effect and
performance shall be governed by the internal laws of the State of Delaware
applicable to contracts made and to be performed therein between the residents
thereof (regardless of the laws that might otherwise be applicable under
principles of conflicts of law).

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be
duly executed and signed effective as of the day and year first above written.

            ELCOM INTERNATIONAL, INC.

                     THE “CORPORATION”
      By:                  Its:                               “INDEMNITEE”      
       

7



--------------------------------------------------------------------------------



 



         

ELCOM INTERNATIONAL, INC.
List Of Directors And/Or Executive Officers
With Indemnity Agreements
With The Company

                      Name of Indemnitees     Capacity in Which Indemnified    
Date of Agreement    
Robert J. Crowell
    Executive Officer and Director     October 9, 1995    
William W. Smith
    Director     October 9, 1995    
Laurence F. Mulhern
    Executive Officer     October 9, 1995    
John W. Ortiz
    Director     October 9, 1995    
Richard J. Harries, Jr.
    Director     October 9, 1995    
John E. Halnen
    Executive Officer and Director     August 27, 2003    
Sean P. Lewis
    Director     March 30, 2006    
John R. Kovalcik, Jr.
    Former Executive Officer and Former Director     October 9, 1995    
David Wolf
    Former Executive Officer     October 9, 1995    
Andres Escallon
    Former Executive Officer     October 9, 1995    
J. Richard Cordsen
    Former Director     October 9, 1995    
James Rousou
    Former Executive Officer and Director     May 30, 1996    
Peter F. McAree
    Former Executive Officer     August 22, 1997    
James G. Jameson
    Former Executive Officer and Former Director     April 13, 1998    
Michael J. McEachern
    Former Executive Officer     April 6, 1999    
Peter Rendall
    Former Executive Officer     April 12, 1999    
Paul J. Mueller
    Former Executive Officer     March 29, 2000    
Scott M. Soloway
    Former Executive Officer     March 29,2000    

8